IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

LAURENCE D. COHEN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D14-0509 and 1D14-2731

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
UNITED STATES
PHARMACEUTICAL GROUP,

     Appellees.
_______________________________/

Opinion filed November 14, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Laurence D. Cohen, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina Angelica Velez, Assistant
General Counsel, for Appellees.


PER CURIAM.

      On our own motion, we consolidate these appeals for disposition. We treat

the Reemployment Assistance Appeals Commission’s motions to relinquish

jurisdiction filed in each case as confessions of error, and we reverse the final

orders in each case and remand for further proceedings.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.